                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


HILARIO TENOPALA HERNANDEZ &
ARMANDO PEREZ ZARATE,

                       Plaintiffs,

       v.                                                      Case No. 19-C-1093

LAUER FARMS INC. & MICHAEL LAUER,

                       Defendant.


                                              ORDER


       The court has been advised by counsel that a settlement has been reached in this action. The

court has reviewed and considered the terms of the parties' Settlement and Release Agreement and

the parties’ Joint Motion for Approval of Settlement and FLSA Fairness Determination. All that

remains to be done is the execution of documents and/or delivery of funds, if so required, in

accordance with the parties’ agreement. Therefore, all pending motions, if any, are now DENIED

AS MOOT and all previously ordered dates relating to discovery, filings, schedules, conferences,

and trial, if any, are VACATED.

       It is hereby ORDERED that the court APPROVES the terms of the parties’ Settlement and

Release Agreement as a fair and reasonable resolution of a bona fide dispute regarding unpaid

minimum wages under the Fair Labor Standards Act.


       IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,

counsel shall file a motion to dismiss this cause or a stipulation of dismissal. Failure to comply with

this order may result in dismissal with prejudice pursuant to Civil Local Rule 41(c) for failure to



    Case 1:19-cv-01093-WCG Filed 09/30/19 Page 1 of 2 Document 8
prosecute this action in a timely manner. Additional time to complete the execution of the

settlement document may be granted if requested in writing prior to the expiration of this time

period.


              Dated this 30th    day of September, 2019.

                                           s/ William C. Griesbach
                                           William C. Griesbach, Chief Judge
                                           United States District Court




                                              2



    Case 1:19-cv-01093-WCG Filed 09/30/19 Page 2 of 2 Document 8
